Finley, J.
(dissenting)—I glean from the record in this case that Mr. Schalkenbach belonged to that category of vanishing Americans whose motto might well have been, *132“The difficult, we do right away; the impossible may require a little time.” I feel most strongly that we made a mistake in setting the deadline of January 1,1950,. for termination of the. trust, unless the trustees complied with its terms by that date, particularly, since we said nothing about a change of trustees. I do not think Mr. Schalkenbach would have given up on his .ambition to establish the trust to help deserving young men if one set of trustees failed to implement, or accomplish, his desired aims. I am sure he would have tried further, by carefully selecting at least one new and different set of trustees and allowing them a reasonable opportunity to perform. The heirs have kept .this matter in litigation, and they must have given the trustees considerable trouble in their efforts to make the trust work. The heirs may be disappointed, if new trustees should be appointed and allowed further reasonable time-to effectuate the trust; but, in view of their aggressive and possibly troublesome actions, any complaint from the heirs should not be accorded too much emphasis, or be heard too readily.
I concur in Judge Hill’s dissent.
December 8, 1952. Petitions for rehearing denied.